DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowable.
The primary reasons for allowance of claim 1 in the instant application is the combination with the inclusion in these claims that “a descriptor queue selection circuit configured to select one descriptor queue among the N number of descriptor queues, as a target descriptor queue; and a descriptor execution control circuit configured to: determine whether an operation indicated by a first descriptor queued in the target descriptor queue is executable based on information on an available power budget and is information on a power consumption amount estimated for the first descriptor; and control, when it is determined that the operation indicated by the first descriptor is executable, whether to execute an operation indicated by a second descriptor queued together with the first descriptor in the target descriptor queue”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 10 in the instant application is the combination with the inclusion in these claims that “a descriptor queue selection circuit configured to select one descriptor queue among the N number of descriptor queues, as a target descriptor queue; and a descriptor execution control circuit configured to: determine whether an operation indicated by a first descriptor queued in the target descriptor queue is executable based on information on an available power budget and information on a power consumption amount estimated for the first descriptor; and control, when it is determined that the operation indicated by the first descriptor is executable, whether to execute an operation indicated by a second descriptor queued together with the first descriptor in the target descriptor queue”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 14 in the instant application is the combination with the inclusion in these claims that “selecting one descriptor queue among the N number of descriptor queues, as a target descriptor queue; determining whether an operation indicated by a first descriptor queued in the target descriptor queue is executable based on information on an available power budget and information on a power consumption amount estimated for the first descriptor; and controlling, when it is determined that the operation indicated by the first descriptor is executable, whether to execute an operation indicated by a second descriptor queued together with the first descriptor in the target descriptor queue”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U YU/Primary Examiner, Art Unit 2135